From a judgment of conviction for violating the prohibition law of the state, defendant appealed.
There was no dispute in the evidence to the effect that this appellant had in his hands a fruit jar of prohibited liquor, and that he broke it upon a stump about the time the state witnesses were about to apprehend him. He testified that he had just found the jar of liquor and that he tried to get the rusted cap off; failing in this, he broke the jar. The evidence on this question was in direct conflict, and presented a jury question. The rulings of the court, to which exceptions were reserved, are so clearly free from error we shall not discuss them. The evidence was ample to sustain the verdict and support judgment of conviction.
No errors appearing in any ruling of the court or upon the record, the judgment appealed from is affirmed.
Affirmed.